—Appeal from a judgment of the County Court of Montgomery County *642(Tomlinson, J.), rendered May 26, 1999, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. The record discloses that in satisfaction of a seven-count indictment, defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of attempted criminal sale of a controlled substance in the third degree. In accordance with the negotiated plea agreement, which included a waiver of his right to appeal, defendant was sentenced to a prison term of 31/3 to 10 years. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Spain, Carpinello, Graffeo and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.